Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 12 August 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Quincy 12 August 1821
				
				This will probably be the last time I shall write you as your journey will commence soon after the receipt of this Letter. My present object is to mention a plan which has occurred to me concerning your father who is very desirous of going to Commencement but who is evidently too weak to support the fatigue of the day without something is done to make it easy. My  plan is to engage two chambers and a sitting room at Cambridge to which we can take him the day before Commencement and to remain there with him until the exhibitions are over which will be three days. By this means he will escape all the fatigue of riding and have only the business of the day to attend to—He got through his journey to Cambridge and Boston very well the other day but he has suffered much ever since in consequence of the exertion which however he is not at all willing to acknowledge. He complains of a constant pain in his back and his eyes are very bad much in the state yours were in England—His spirits are pretty good and the anticipation of seeing you seems to keep him alive.We are to have a great parade here the day after tomorrow with the Cadets. Your father is to give them a breakfast and it will put him to much trouble and expence besides the anxiety which it produces—The Compliment is acceptable but it seems to me they might have paid their respects without expecting him to put himself to any inconvenience. The family however think differently and we are to have half Quincy besides the Corps. Large tables are to be set out of doors with every suitable refreshment and others in doors for the Officers and the Ladies—Your brother and Mrs. A. of course must do the honours and make the arrangements which are also partially put into Briesler’s hands—Shaw will likewise be here and we are to have Speeches &cc—I wish it was over the hour being early for me and not being very fond of such things—The Sheriff says he has not heard an intimation of what you feared so I pretended you knew nothing about it and that it was only an idea of my own. My health has been wretched ever since I have been here Mrs. Clark is better but Coachman still continues to have his fever—  I wish you would tell Ellen to put my two Grey Silk pelices one lined with white and the other trimmed with fringe into your Trunk and Elizabeth’s Great Coat which is in the large trunk in Entry—I will not gratify you so much as to say how much I wish to see you but if you participate the wish you will judge by your own feelings of those of your affectionate Wife
				
					Louisa C. Adams
				
				
					Give my love to JohnThe Quincy Farm looks quite handsomeAn Answer or properly a review has been sent to me of your Address by de’ Grand—It is a  coup manquée I would send it to you were it worth it— 
				
			